FILED
                             NOT FOR PUBLICATION                           FEB 23 2015

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

JAMES LEBLANC, an individual; PEAR               No. 13-55291
POINT PROJECT, LLC, a Washington
limited liability company,                       D.C. No. 2:11-cv-04181-GAF-E

                Plaintiffs/counter-defendants
- Appellants,                                    MEMORANDUM*

  v.

MOTION PICTURE INDUSTRY
HEALTH PLAN, a Trust; MOTION
PICTURE INDUSTRY PENSION PLAN,
a Trust,

                Defendants/counter-claimants
- Appellees.


                     Appeal from the United States District Court
                        for the Central District of California
                      Gary A. Feess, District Judge, Presiding

                       Argued and Submitted February 11, 2015
                                Pasadena, California




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: GRABER and WARDLAW, Circuit Judges, and MAHAN,** District
Judge.

      Plaintiffs James LeBlanc, a cinematographer, and Pear Point Project, LLC,

appeal the district court’s summary judgment in favor of Defendants Motion

Picture Industry Health Plan and Motion Picture Industry Pension Plan, which are

ERISA plans, and the court’s denial of Plaintiffs’ motion for attorney fees. We

affirm.

      1. Defendants did consider the non-contemporaneous documents that

Plaintiffs offered in support of the claim that Pear Point actually employed at least

one other person for the required periods of time. But Defendants gave specific

and legitimate reasons for rejecting the adequacy of those documents to

demonstrate the requisite employment and hours. Therefore, Defendants did not

abuse their discretion. See Anderson v. Suburban Teamsters of N. Ill. Pension

Fund Bd. of Trs., 588 F.3d 641, 646 (9th Cir. 2009) (stating our standard of

review); Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 676 (9th Cir.

2011) (defining abuse of discretion).

      2. Plaintiffs received a "full and fair" review as required by 29 U.S.C.

§ 1133(2). The record does not support Plaintiffs’ assertion that Defendants had a

          **
          The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.

                                          2
blanket policy of rejecting all non-contemporaneous records, or all records other

than payroll records, as insufficient. And, as noted, Defendants in fact considered

Plaintiffs’ documentation; a full and fair review does not require a plan

administrator to accept as sufficient any particular document.

      3. The district court did not abuse its discretion by denying Plaintiffs’

motion for attorney fees. See St. John’s Organic Farm v. Gem Cnty. Mosquito

Abatement Dist., 574 F.3d 1054, 1058 (9th Cir. 2009) (stating our standard of

review).

      AFFIRMED.




                                          3